[Cite as Cornett v. Catullo, 2013-Ohio-2623.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


LINA D. CORNETT,                                  :       MEMORANDUM OPINION

                 Plaintiff-Appellant,             :
                                                          CASE NO. 2013-L-039
        - vs -                                    :

CATHY CATULLO,                                    :

                 Defendant-Appellee.              :


Civil Appeal from the Willoughby Municipal Court, Case No. 12 CVI 02762.

Judgment: Appeal dismissed.


Lina D. Cornett, pro se, 5429 Chestnut Hill, Willoughby, OH 44094 (Plaintiff-Appellant).

Nicholas D. Laudato, 37265 Euclid Avenue, Willoughby, OH 44094 (For Defendant-
Appellee).


DIANE V. GRENDELL, J.

        {¶1}     On May 6, 2013, appellant, Lina D. Cornett, pro se, filed a notice of appeal

from a March 26, 2013 entry of the Willoughby Municipal Court. The notice of appeal

was due on April 25, 2013, which was not a holiday or a weekend.

        {¶2}     App.R. 4(A) states that:

        {¶3}     “A party shall file the notice of appeal required by App.R. 3 within thirty

days of the later of entry of the judgment or order appealed or, in a civil case, service of

the notice of judgment and its entry if service is not made on the party within the three

day rule period in Rule 58(B) of the Ohio Rules of Civil Procedure.”
        {¶4}   Loc.R. 3(D)(2) of the Eleventh District Court of Appeals provides:

        {¶5}   In the filing of a Notice of Appeal in civil cases in which the trial

               court clerk has not complied with Ohio Civ.R. 58(B), and the Notice

               of Appeal is deemed to be filed out of rule, appellant shall attach an

               affidavit from the trial court clerk stating that service was not

               perfected pursuant to Ohio App.R. 4(A).        The clerk shall then

               perfect service and furnish this court with a copy of the appearance

               docket in which date of service has been noted.              Lack of

               compliance shall result in the sua sponte dismissal of the appeal

               under Ohio App.R. 4(A). (Emphasis sic.)

        {¶6}   Here, appellant has not complied with the 30-day rule set forth in App.R.

4(A) nor alleged that there was a failure by the trial court clerk to comply with Civ.R.

58(B). Appellant has not submitted an affidavit from the trial court clerk pursuant to

Loc.R. 3(D)(2). The time requirement is jurisdictional in nature and may not be enlarged

by an appellate court. State ex rel. Pendell v. Adams Cty. Bd. of Elections, 40 Ohio

St.3d 58, 60 (1988); see also App.R. 14(B).

        {¶7}   Accordingly, this appeal is dismissed, sua sponte, pursuant to App.R.

4(A).

        {¶8}   Appeal dismissed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                              2